Title: To Thomas Jefferson from United States Senate, 3 March 1806
From: United States Senate
To: Jefferson, Thomas


                        
                            In Senate of the United StatesMarch 3d. 1806.
                        
                        Resolved, That the President of the United States be requested, to cause to be laid before the Senate, all
                            documents and papers in possession of the Executive, relative to the interference of the American minister at Paris, in
                            the case of the Ship New Jersey, and to the principles laid down by the minister, on that occasion, comprehending the
                            correspondence, if any has taken place, between the Executive and the minister, or such of the said documents and papers,
                            as in the opinion of the President, may with propriety be communicated. 
                  Attest.
                        
                            Sam: A. Otis Secretary.
                        
                    